Case 2:20-cv-09091-PA-AS Document 63-32 Filed 08/23/21 Page 1 of 18 Page ID #:3335




                   EXHIBIT 38




                                                                                 359
                                                                De Lilly Decl. Ex. 38
8/23/2021                         Case 2:20-cv-09091-PA-AS Document 63-32  Filed 08/23/21
                                                                       PERFORMANCE – ithriveX Page 2 of 18 Page ID #:3336




                                                             PERFORMANCE
                                                                        Click Here



     View all
     Anti-Friction
     Performance




https://ithrivex.com/collections/ithrivex-performance
                                                                                                                                       3601/17
                                                                                                                      De Lilly Decl. Ex. 38
8/23/2021                         Case 2:20-cv-09091-PA-AS Document 63-32  Filed 08/23/21
                                                                       PERFORMANCE – ithriveX Page 3 of 18 Page ID #:3337




https://ithrivex.com/collections/ithrivex-performance
                                                                                                                                       3612/17
                                                                                                                      De Lilly Decl. Ex. 38
8/23/2021                         Case 2:20-cv-09091-PA-AS Document 63-32  Filed 08/23/21
                                                                       PERFORMANCE – ithriveX Page 4 of 18 Page ID #:3338




     ithriveX Performance Cream
     $13.99




https://ithrivex.com/collections/ithrivex-performance
                                                                                                                                       3623/17
                                                                                                                      De Lilly Decl. Ex. 38
8/23/2021                         Case 2:20-cv-09091-PA-AS Document 63-32  Filed 08/23/21
                                                                       PERFORMANCE – ithriveX Page 5 of 18 Page ID #:3339




https://ithrivex.com/collections/ithrivex-performance
                                                                                                                                       3634/17
                                                                                                                      De Lilly Decl. Ex. 38
8/23/2021                         Case 2:20-cv-09091-PA-AS Document 63-32  Filed 08/23/21
                                                                       PERFORMANCE – ithriveX Page 6 of 18 Page ID #:3340




     ithriveX Performance EXTREME Cream
     $15.99




https://ithrivex.com/collections/ithrivex-performance
                                                                                                                                       3645/17
                                                                                                                      De Lilly Decl. Ex. 38
8/23/2021                         Case 2:20-cv-09091-PA-AS Document 63-32  Filed 08/23/21
                                                                       PERFORMANCE – ithriveX Page 7 of 18 Page ID #:3341




https://ithrivex.com/collections/ithrivex-performance
                                                                                                                                       3656/17
                                                                                                                      De Lilly Decl. Ex. 38
8/23/2021                         Case 2:20-cv-09091-PA-AS Document 63-32  Filed 08/23/21
                                                                       PERFORMANCE – ithriveX Page 8 of 18 Page ID #:3342




     Anti-Friction & Performance Bundle
     $29.99




https://ithrivex.com/collections/ithrivex-performance
                                                                                                                                       3667/17
                                                                                                                      De Lilly Decl. Ex. 38
8/23/2021                         Case 2:20-cv-09091-PA-AS Document 63-32  Filed 08/23/21
                                                                       PERFORMANCE – ithriveX Page 9 of 18 Page ID #:3343




https://ithrivex.com/collections/ithrivex-performance
                                                                                                                                       3678/17
                                                                                                                      De Lilly Decl. Ex. 38
8/23/2021                              Case 2:20-cv-09091-PA-AS Document 63-32  Filed –08/23/21
                                                                         PERFORMANCE    ithriveX Page 10 of 18 Page ID
                                                                         #:3344


     Anti-Friction Extreme & Performance Extreme Bundle
     $31.99




https://ithrivex.com/collections/ithrivex-performance
                                                                                                                                      3689/17
                                                                                                                     De Lilly Decl. Ex. 38
8/23/2021                              Case 2:20-cv-09091-PA-AS Document 63-32  Filed –08/23/21
                                                                         PERFORMANCE    ithriveX Page 11 of 18 Page ID
                                                                         #:3345




     Anti-Friction Extreme & Performance Bundle
     $31.99



https://ithrivex.com/collections/ithrivex-performance
                                                                                                                                      36910/17
                                                                                                                     De Lilly Decl. Ex. 38
8/23/2021                              Case 2:20-cv-09091-PA-AS Document 63-32  Filed –08/23/21
                                                                         PERFORMANCE    ithriveX Page 12 of 18 Page ID
                                                                         #:3346




     Performance & Performance Extreme Bundle
     $28.49



https://ithrivex.com/collections/ithrivex-performance
                                                                                                                                      37011/17
                                                                                                                     De Lilly Decl. Ex. 38
8/23/2021                              Case 2:20-cv-09091-PA-AS Document 63-32  Filed –08/23/21
                                                                         PERFORMANCE    ithriveX Page 13 of 18 Page ID
                                                                         #:3347




     Anti-Friction & Performance Extreme Bundle
     $29.99



https://ithrivex.com/collections/ithrivex-performance
                                                                                                                                      37112/17
                                                                                                                     De Lilly Decl. Ex. 38
8/23/2021                              Case 2:20-cv-09091-PA-AS Document 63-32  Filed –08/23/21
                                                                         PERFORMANCE    ithriveX Page 14 of 18 Page ID
                                                                         #:3348




https://ithrivex.com/collections/ithrivex-performance
                                                                                                                                      37213/17
                                                                                                                     De Lilly Decl. Ex. 38
8/23/2021                              Case 2:20-cv-09091-PA-AS Document 63-32  Filed –08/23/21
                                                                         PERFORMANCE    ithriveX Page 15 of 18 Page ID
                                                                         #:3349




     Performance Cream: Case of 12, 3oz
     $159.99




https://ithrivex.com/collections/ithrivex-performance
                                                                                                                                      37314/17
                                                                                                                     De Lilly Decl. Ex. 38
8/23/2021                              Case 2:20-cv-09091-PA-AS Document 63-32  Filed –08/23/21
                                                                         PERFORMANCE    ithriveX Page 16 of 18 Page ID
                                                                         #:3350




https://ithrivex.com/collections/ithrivex-performance
                                                                                                                                      37415/17
                                                                                                                     De Lilly Decl. Ex. 38
8/23/2021                              Case 2:20-cv-09091-PA-AS Document 63-32  Filed –08/23/21
                                                                         PERFORMANCE    ithriveX Page 17 of 18 Page ID
                                                                         #:3351




     Performance EXTREME Cream: Case of 12, 3oz
     $181.99




     Powered by Shopify



     THE ithriveXperience



     THE ithriveXperience


     Anti-Friction & Anti-Chafing

     Performance

     Breakthrough

     Erace

     Revive


https://ithrivex.com/collections/ithrivex-performance
                                                                                                                                      37516/17
                                                                                                                     De Lilly Decl. Ex. 38
8/23/2021                              Case 2:20-cv-09091-PA-AS Document 63-32  Filed –08/23/21
                                                                         PERFORMANCE    ithriveX Page 18 of 18 Page ID
                                                                         #:3352
     Shipping Policy

     Refund Policy

     Privacy Policy

     Terms of Service

     SIGN UP AND SAVE



     SIGN UP AND SAVE

     Subscribe to get special offers, free giveaways, and once-in-a-lifetime deals.


               Enter your email




                                                                       DISCLAIMER



     DISCLAIMER

                                                        This product has not been evaluated by the FDA.




     Powered by Shopify




https://ithrivex.com/collections/ithrivex-performance
                                                                                                                                      37617/17
                                                                                                                     De Lilly Decl. Ex. 38
